Opinion by
Beave®, J.,
The estate of the decedent was carefully administered. There is no allegation of mismanagement of afiy kind. The sole exception is as to the compensation to be allowed the executors and trustees. The original adjudication was made without objection. Subsequently a petition was presented to the court to open the adjudication upon allegations of an overcharge for compensation. This was done and a readjudication had, in which the auditing judge who had heard the first adjudication, after a careful examination and an opinion filed, dismissed *449the exceptions. Exceptions were then filed to the readjudication which were considered by the court and dismissed in an opinion by President Judge Hanna.
The principal ground of exception is a charge of five per cent.on the part of the executors and trustees for the collection of rents, etc., in addition to five per cent paid to a real estate agent for collecting the said rents, whereas in previous accounts the executors and trustees charged three per cent.
It appears from the testimony that there were some forty different properties rented to fifty different tenants ; that the properties were old and' in need of constant repair. It appears also from the testimony that Mr. Horn, one of the executors and trustees, has alone been active in the management of the estate. He was asked: “ Q. How far has your coexecutor and trustee been motive in the management of the estate ? A. It is something exceedingly rare for her to be present at all. In cases of any moment, I would advise her and give her an opportunity to object. In many cases I would receive no reply even from that. Q. You have been practically the acting executor ? A. I have been the acting executor.”
There are but two heirs entitled to distribution of the estate,. one, the appellant here ; the other, the coexecutor and trustee in the management of the estate. They both united in the application for readjudication, upon the' ground that the charge for administering the estate was excessive: Inasmuch as the coexecutor received an equal division of the charge for management and can, if she chooses to do so, divide with her sister, the charge to the estate for its management would be unusually small under the circumstances.
Another exception is as to the charge for money borrowed upon a mortgage and expended in the erection of a property which had been destroyed by fire. The charge is not for borrowing but for care and labor in providing for and surpervising the erection of the building. There is no question but that, if the executors and trustees had sold a portion of the personal property of the estate and had expended it in rebuilding, they would have been entitled to a commission upon it. Instead of doing so, however, they preserved the personal property intact, which was valuable and has greatly increased in value, borrowed the money and expended it, in addition to the insur*450anee, in the re-erection of the building destroyed. This was, under the circumstances, an exercise of good judgment, and the results were greatly beneficial to the estate. We can see nothing erroneous in the allowance made by the orphans’ court of the commissions which, it seems to us, were fairly earned.
The opinion of the president judge fully covers all the points involved and we can profitably add nothing to what is said therein.
Decree affirmed and appeal dismissed at the costs of the appellant.